Citation Nr: 0115549	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  98-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to an increased evaluation for osteoarthritis of 
the lumbar spine, currently rated as 20 percent disabling.

Entitlement to an increased evaluation for osteoarthritis of 
the thoracic spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied increased 
ratings for osteoarthritis of the lumbar spine (rated 
20 percent) and osteoarthritis of the thoracic spine (rated 
10 percent).

The report of the veteran's VA medical examination in May 
1999 shows that he has symptomatic osteoarthritis of the 
cervical spine that he believes is due to an accident in 
service.  This medical report also indicates his belief that 
he his unemployable due to the manifestations of the 
osteoarthritis of the spine.  His statements in this medical 
report constitute claims for service connection for 
osteoarthritis of the cervical spine and a total rating for 
compensation purposes based on unemployability.  These claims 
have not been adjudicated by the RO and will not be addressed 
by the Board.  The issues of entitlement to service 
connection for osteoarthritis of the cervical spine and 
entitlement to a total rating for compensation purposes based 
on unemployability are referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The lumbar spine disability is manifested primarily by X-
ray findings of osteophyte formation and narrowing of the 
lumbosacral spine with sclerosis, occasional muscle spasms, 
painful motion of the low back, and limitation of motion of 
the low back that produce severe functional impairment; 
neurological deficits or other symptoms indicative of 
pronounced intervertebral disc syndrome are not found and 
minimal wedging at L2 has not been associated with the 
service-connected low back disability.

2.  The thoracic spine disability is manifested primarily by 
X-ray findings of osteophyte formation, painful motion of the 
mid back, and limitation of motion of the mid back that 
produce no more than moderate or severe functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for 
osteoarthritis of the lumbar spine are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5285, 5292, 5293, 5295 (2000).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the thoracic spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5003, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1942 to 
February 1946.

Service medical records show that the veteran was seen for 
complaints of back pain.

The veteran underwent a VA medical examination in October 
1946.  X-ray study of the thoracic spine revealed minimal 
osteoarthritis.  

A February 1947 RO rating decision granted service connection 
for osteoarthritis of the thoracic spine.  A 10 percent 
evaluation was assigned for this condition, effective from 
February 1947.

The veteran underwent a VA medical examination in June 1977.  
X-rays of the dorsal (thoracic) and lumbosacral spine 
revealed extensive hypertrophic spurring of the middle and 
lower thoracic vertebrae and mild to moderate hypertrophic 
spurring of the lumbar vertebrae.

An August 1977 RO rating decision reclassified the 
osteoarthritis of the thoracic spine to osteoarthritis of the 
thoracic and lumbar spine.  The rating for this condition was 
increased from 10 to 20 percent, effective from February 
1977.

A July 1990 RO rating decision assigned separate evaluations 
for the osteoarthritis of the thoracic and lumbar spine.  A 
10 percent rating for the osteoarthritis of the lumbar spine 
was assigned, effective from February 1977, and this 
evaluation was increased to 20 percent, effective from 
January 1990.  A 10 percent rating for the osteoarthritis of 
the thoracic spine was assigned, effective from February 
1977.  The evaluations for these conditions have remained 
unchanged since that time.

VA and private medical reports show that the veteran was 
treated and evaluated for low back and mid back problems in 
the 1990s.  The more salient medical reports are discussed in 
the following paragraphs.

VA medical reports of the veteran's treatment in the 1990's 
reveal that he has constant back pain.  These reports also 
reveal that he uses a low back brace and takes medication for 
his back problems.

A private medical report shows that an MRI (magnetic 
resonance imaging) of the lumbar spine was taken in 1990.  
The impression was generalized disc bulging at L5-S1 
particularly; otherwise the MRI of the lumbar spine was 
normal.

A VA medical report of the veteran's treatment in June 1994 
notes that he was seen for muscle spasms in the back.  A VA 
report of his treatment in February 1996 reveals that he was 
treated for muscle spasms of the low back.

A private medical report dated in October 1996 shows that the 
veteran was seen for cervical spine problems.  A history of a 
motor vehicle accident and of a fall at a retail 
establishment in 1995 was noted.

The veteran underwent VA medical examination in December 
1996.  He complained of chronic mid and low back pain.  He 
reported discomfort in his back and a sensation of being 
tired in his legs after walking for 10 to 15 minutes and that 
he couldn't walk any further.  There was no muscle atrophy.  
His gait was stable without limp, but he walked slowly.  
There was no tenderness to palpation of the thoracic and 
lumbar spine.  There was no significant muscle spasm.  He was 
able to walk on toes and heels very gingerly.  Range of 
motion of the lumbar spine was limited to 35 to 40 degrees of 
forward flexion, to less than 5 degrees of extension, and to 
5 degrees of lateral bending.  The diagnosis on the report of 
examination was history of chronic low back pain and thoracic 
spine pain without any radiculopathy.  X-rays of the 
lumbosacral spine demonstrated narrowing at L5-S1 with 
adjacent endplate sclerosis and a vacuum phenomenon.  There 
were anterior osteophytes seen at T12-L1 and L5-S1.  Lateral 
osteophytes were also noted at multiple levels from L1 
throughout L5.  There was minimal anterior wedging at L2 
suggesting a compression fracture of indeterminate age.  The 
sacroiliac joints were within normal limits.  X-rays of the 
thoracic spine demonstrated significant anterior osteophyte 
formation at multiple levels, most pronounced throughout the 
mid and lower thoracic spine.  There were also, right greater 
than left, lateral osteophytes.  

A letter from a former employer of the veteran dated in 
October 1997 is to the effect that the veteran had last 
worked for them in May 1972.

A private medical report dated in March 1998 notes that the 
veteran had post-traumatic degenerative osteoarthritis that 
involved his lumbar spine with radiation into his right leg 
and heel.  The signatory, a physician, opined that the 
veteran was permanently disabled from any and all gainful 
employment.

The veteran underwent a VA medical examination in May 1999.  
He reported that he had been unable to work since 1971 
because of his osteoarthritis of the spine.  He wore a molded 
brace around his lumbar spine for comfort.  He reported 
considerable back pain since 1971.  X-rays of the lumbosacral 
spine reportedly revealed narrowing at L5-S1 with adjacent 
sclerosis and vacuum phenomenon, and osteophytes at T12-L1 
and L5-S1.  The X-rays also reportedly revealed mild wedging 
at L2 suggesting a compression fracture of unknown age.  X-
rays of the thoracic spine reportedly revealed osteophyte 
formation at multiple levels.  His gait was normal and slow.  
His posture was erect.  He walked with a cane.  The 
lumbosacral spine was very limited in range of motion 
testing.  Forward flexion was to 45 degrees with pain at that 
point, backward extension was to 10 degrees, side flexion to 
the right and left was about 10 degrees, and side rotation to 
the left and right was to 10 degrees.  Neurological deficits 
associated with the low back or mid back disorders were not 
found.  The diagnoses were degenerative joint disease of the 
thoracic spine, symptomatic; and degenerative joint disease 
of the lumbar spine without clinical evidence of motor or 
sensory nerve compression, symptomatic.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased evaluations for 
the osteoarthritis of the lumbar spine and the osteoarthritis 
of the thoracic spine.  There is no identified evidence not 
accounted for and examinations have been performed with 
regard to the claims.  The veteran and his representative 
have been provided with a statement of the case and 
supplement statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the 
veteran's claims, that essentially notifies the veteran of 
the evidence needed to prevail on his claims.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The record shows that the veteran has minimal anterior 
wedging at L2 suggestive of a compression fracture.  
Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Code 5285.  While the evidence 
indicates a demonstrable deformity of a vertebra of the 
lumbar spine, the evidence does not associate this 
manifestation to the veteran's service-connected disability 
of the lumbar spine.  A private medical report dated in 
October 1996 indicates that the veteran was involved in 
accidents in 1995 and the medical evidence of record does not 
demonstrate the minimal anterior wedging of L2 prior to that 
time.  Under the circumstances, the Board cannot concede this 
symptom as a residual of the osteoarthritis of the lumbar 
spine and a separate 10 percent evaluation for this condition 
may not be granted for the service-connected low back 
disability based on the manifestation of a non-service-
connected disability.  38 C.F.R. § 4.14 (2000).

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 
10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A private medical report dated in March 1998 notes that the 
veteran is unemployable due to his osteoarthritis, but as 
noted in the introduction section of this decision, the 
evidence shows that he has symptomatic osteoarthritis of the 
cervical spine that is a not a service-connected disability 
and that a claim for a total rating for compensation purposes 
based on unemployability was referred to the RO for 
adjudicative action.  The percentage ratings assigned for the 
service-connected mid and low back conditions below will 
reflect as far as can practicably be determined the average 
impairment in earning capacity resulting from these 
conditions.  38 C.F.R. § 4.1 (2000).

With regard to the low back osteoarthritis, the reports of 
the veteran's VA medical examination in December 1996 and May 
1999 reveal the presence of moderate to severe limitation of 
motion of the low back.  The overall medical evidence also 
reveals that the veteran has constant pain, including pain 
with motion of the low back, and occasional muscle spasms 
that impede his ability to walk and work, and thereby produce 
functional impairment.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the overall evidence 
indicates that the veteran has pain with motion of the low 
back that produces significant impairment of the low back, 
and that his low back disability would best be rated as 
40 percent disabling based on severe limitation of motion 
under diagnostic code 5292.

Although the March 1998 indicates that the veteran has 
radiating pain to his right leg and heel associated with the 
lumbar spine disability, the overall evidence does not 
indicate the presence of any neurological deficits or other 
symptoms of intervertebral disc syndrome to support the 
assignment of a rating of 60 percent under diagnostic code 
5293 based on pronounced impairment.  In reaching this 
determination, the Board notes that even when DeLuca factors 
are taken into consideration, the disability is not 
productive of symptomatology that warrants an evaluation in 
excess of 40 percent under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (1997).  The Board reiterates that, in order 
to warrant a 60 percent evaluation under this code 5293, the 
disability must be productive of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain, demonstrable 
muscle spasm and an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Here, because the evidence does 
not reflect that the veteran's degenerative disc disease 
approximates, or most closely approximates, the criteria for 
pronounced intervertebral disc syndrome, a 60 percent rating 
under this code is not warranted.  Therefore, the evidence 
supports the grant of a 40 percent rating, and no more, for 
the osteoarthritis of the lumbar spine.

With regard to the mid-back disability, the X-rays of the 
thoracic spine taken at the time of the veteran's VA medical 
examination in December 1996 indicate the presence of 
osteophyte formation at multiple levels.  The evidence 
indicates that the veteran has painful motion of the mid back 
and limitation of motion of the mid and lower back, but the 
limitation of motion of the low back has been used to support 
the assignment of a 40 percent rating for the osteoarthritis 
of the lumbar spine and cannot be considered again in the 
evaluation of the mid back disability unless it cause 
additional functional impairment.  38 C.F.R. § 4.14.  In this 
case, the evidence does not indicate the presence of more 
than moderate or severe limitation of motion of the mid back 
to support the assignment of a rating in excess of 10 percent 
for the osteoarthritis of the thoracic spine with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
based on functional impairment due to pain, weakness, 
incoordination or fatigability.  Deluca, 8 Vet. App. 202.

The evidence indicates that the veteran is currently 
receiving the maximum schedular rating for the osteoarthritis 
of the thoracic spine.  The RO, as noted in the statement of 
the case, has determined that this case does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards and to 
warrant referral of the case to the Director of Compensation 
and Pension Service for consideration an extraschedular 
evaluation.  Nor does not the Board find circumstances in 
this case, such as marked interference with employment or 
need for hospitalization due to the osteoarthritis of the 
thoracic spine disability to remand this case to the RO for 
referral to the VA Director of Compensation and Pension 
Service for consideration of a rating in excess of 10 percent 
for this disability on an extraschedular basis. 

The preponderance of the evidence is against the claim for a 
higher rating for osteoarthritis of the thoracic spine, and 
the claim is denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 40 percent for osteoarthritis of the 
lumbar spine is granted, subject to the regulations 
applicable to the payment of monetary benefits.

An increased evaluation for osteoarthritis of the thoracic 
spine is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

